Upon consideration of the motion for a rehearing in this case, we find no sufficient reason for setting aside or modifying the opinion submitted by the Commission of Appeals and adopted by this court at the Tyler Term.
It is insisted, however, in the motion, that our judgment in the case "is not clear or certain, and does not show as to which of the plaintiffs in error the judgment of the lower court is reversed in all things; nor as to which of said plaintiffs in error the judgment is only reversed so far as the same provides for a partition of the lands in controversy," etc. This calls our attention to the fact that at the time at which the transcript in this case was filed a motion to dismiss the writ of error was submitted, based upon the ground that the petition in error was filed more than two years after the final judgment was rendered; and that the motion was not then determined, but was taken for decision with the case. The former opinion practically determines the motion; but in view of the suggestion in the motion for a rehearing, just quoted, we deem it proper to announce our conclusions upon the motion to dismiss.
We are of the opinion that those of the plaintiffs in error who were under disability either of coverture or of minority at the time the final judgment was rendered, and whose disability was not removed more than two years before the petition was filed, were entitled to prosecute their appeal, and that as to them the judgment should be reversed and the cause remanded in accordance with the opinion already rendered; but that as to the others the writ of error should be dismissed. The *Page 537 
question whether any one of the plaintiffs is entitled to prosecute his writ of error is a question as to the jurisdiction of this court, and must be determined by the court upon such evidence as is brought before it. The plaintiffs in error have submitted affidavits as to the infancy or coverture of such of them as are claimed to be under disability, and the defendant in error has submitted none. Upon these affidavits we find, that the following parties plaintiff in error have been under such disability of coverture as to entitle them to their writ of error: Ellen Hanson, Margaret Stillwell, Harriet B. Eddy, and M.E. Crowe; and that Charles Fine and Melsor Fine have been under disability of minority and were also entitled to their writ. As to all others, except the respective husbands of the above named married women, the motion to dismiss is sustained and the writ of error dismissed as to them. This leaves the judgment of the lower court in force as to them, and in partition will entitle defendant in error to any interest they might otherwise have in the lands in controversy.
The defendant in error submits, that M.E. Crowe and her husband have conveyed all their interest in the land in controversy to one Goodson, and that Goodson has filed in this court his conveyance, with a motion to dismiss the writ of error as to these parties. We do not feel warranted in determining the claims of a purchaser pendente lite upon a jurisdictional question, and therefore his motion will not be considered. His rights can be set up and determined in the lower court.
The motion for a rehearing is overruled, and the judgment heretofore rendered will be reformed so as to conform to this opinion.
Motion refused.
Delivered February 26, 1892.